Title: From John Quincy Adams to Thomas Boylston Adams, 10 January 1803
From: Adams, John Quincy
To: Adams, Thomas Boylston



Boston 10. January 1803.

I send you the enclosed subscription paper for two purposes. First, that it may be published at length in the Port-Folio, with some short recommendation of your own, or of the Editor; to which I hope he will consent—And Secondly, with a request that it may be deposited with him, to obtain subscribers for the publication—It is a work which will be interesting to every person who is desirous of an intimate acquaintance with our early history; and the present Editor is one of our most respectable and excellent literary characters—Let me recommend this matter with peculiar earnestness to your zeal—The friends of our literary advancement, will derive mutual benefit from mutual assistance, and I have no doubt but Mr: Oldschool will ultimately be rewarded even in his own interest by lending a hand to promote this publication.
I have received all the Port Folio’s to N: 51. inclusive; excepting N: 50. which has not yet arrived, but which I expect will reach us in two or three days—For it has repeatedly happened of late, that a most recent number has been received before one of its predecessors—So that Slender’s definitions of Successors that go before and predecessors that come after, seem not altogether so laughable by their absurdity as they are generally considered.
The spirit of the Port-Folio appears to have revived, with the Editor’s exertions to bring up his numbers. The song of Frank Fid has been copied into a dozen papers already, and meets with general applause—The tale of the old woman who had been to the oven before is sterling gold—And the long Article upon the new edition of Junius, is well selected.—The examiner’s papers contribute to fix the public opinion upon the merits of Pain, and the review of La Harpe’s Lyceum introduces to the notice of this Country a very valuable Work.—As the arrears are now fully retrieved, and the Editor starts fair with the New-Year I hope the publication in future will be punctual to the day, and the voice of lamentation exchanged for more exhilarating notes.—I have observed however of late one or two pieces of encomium upon J. Q. A. extracted from Boston Newspapers, which I regretted—You recollect it was an original stipulation, that this sort of approbation should be suppress’d And I shall insist upon this article now more strongly than ever.
I hope in the course of a fortnight or three weeks to send you a review of Sotheby’s translation of the Georgics—It will consist principally of extracts, from the book, and will fill a page or more, for four numbers—
In the mean time, you may enjoy a laugh at the enclosed epigram. But before you make use of it, be sure you understand the point; for upon a first perusal, you will be apt to think that the joke is merely in the words; when in truth Dick’s distinction is a very important one—Let me know whether you take its force—
